DETAILED ACTION
This office action is in response to the office action filed on 06/24/2022.
Claims 1-20 are pending of which claims 1, 9 and 15 are independent claims.
This application is examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US. Pub. 20180270682 to Zacharias (hereinafter “Zacharias”).


Regarding claim 1: Zacharia discloses a  communication method, comprising: obtaining, by a first communications device, a first carrier to transmit a first message and a second message(Zacharia, see paragraph [0006], configuring a UE with carrier aggregation or dual-connectivity, where the first and second carrier are connected to the UE to transmit the first and second messages to the UE); obtaining, by the first communications device, a first transmission resource and a second transmission resource of the first carrier to send the first message and the second message respectively(Zacharia, see paragraph [0014],  a first RAT  and  a second RAT  connected to the UE are configured to transmit first and second message respectively), and the first transmission resource and the second transmission resource are different transmission resources(Zacharia, see paragraphs [0030-0031], the first network node may be associated with a primary cell of a first RAT, and the second network node may be associated with a secondary cell of a second RAT the second RAT and the first and the second RATs may be different from each other); sending, by the first communications device, the first message on the first transmission resource using a first wireless access technology (Zacharia, see paragraph [0051], first and second wireless access technology are configured and  enabled to send receive messages on a transmission resources, to enable each network node or RAT  connection to the UE to transmit or receive messages, each network node connected to the UE may be associated with a radio access technology (RAT) (e.g., LTE or NR), for each connection to the UE,  the system information may include the respective relevant frequencies for the UE to use for connection to the different RATs, for example, the respective system information may indicate frequencies associated with an LTE system or an NR system; the UE may receive the system information as part of a system information block (SIB) message from each network node or RAT using the respective connection, this configuration enable the UE to communicate with the first and second RAT on the respective interface).; and sending, by the first communications device, the second message on the second transmission resource using a second wireless access technology, wherein the first wireless access technology and the second wireless access technology are different inter-device direct communications technologies(Zacharia,   see paragraph [0080], physically the two interfaces ( paragraph 0006) are different but with respect to signal the two frequencies are configured differently as follows: the system information used for configuration of each interface from the UE may include the relevant frequencies for UE  to UE the different RATs connected to the UE, and it should be noted the time interval of the UE each RAT connected is  configured as follows:  see paragraph [0070],  time intervals in LTE or NR may be expressed in multiples of a basic time unit (which may be a sampling period of Ts=1/30,720,000 seconds) may be organized according to radio frames of length of 10 ms (Tf=307200Ts), which may be identified by a system frame number (SFN) ranging from 0 to 1023; each frame may include ten 1 ms subframes numbered from 0 to 9; and a subframe may be further divided into two 0.5 ms slots, each of which contains 6 or 7 modulation symbol periods (depending on the length of the cyclic prefix prepended to each symbol), and excluding the cyclic prefix, each symbol contains 2048 sample periods, in some cases the subframe may be the smallest scheduling unit, also known as a TTI. In other cases, a TTI may be shorter than a subframe or may be dynamically selected (e.g., in short TTI bursts or in selected component carriers using short TTIs)).  


Regarding claim 9: Zacharia discloses a  communication method, comprising: obtaining, by a second communications device, a first carrier to transmit a first message and a second message(Zacharia, see paragraph [0006], configuring a UE with carrier aggregation or dual-connectivity, where the first and second carrier are connected to the UE to transmit the first and second messages to the UE); obtaining, by the second communications device, a first transmission resource and a second transmission resource of the first carrier to receive the first message and the second message respectively(Zacharia, see paragraph [0014],  a first RAT  and  a second RAT  connected to the UE are configured to transmit first and second message respectively), wherein the first transmission resource is different from the second transmission resource(Zacharia, see paragraphs [0030-0031], the first network node may be associated with a primary cell of a first RAT, and the second network node may be associated with a secondary cell of a second RAT the second RAT and the first and the second RATs may be different from each other); receiving, by the second communications device, the first message on the first transmission resource using a first wireless access technology(Zacharia, see paragraph [0051], to enable each network node or RAT  connection to the UE to transmit or receive messages, each network node connected to the UE may be associated with a radio access technology (RAT) (e.g., LTE or NR), for each connection to the UE,  the system information may include the respective relevant frequencies for the UE to use for connection to the different RATs, for example, the respective system information may indicate frequencies associated with an LTE system or an NR system; the UE may receive the system information as part of a system information block (SIB) message from each network node or RAT using the respective connection, this configuration enable the UE to communicate with the first and second RAT on the respective interface); and receiving, by the second communications device, the second message on the second transmission resource using a second wireless access technology, wherein the first wireless access technology and the second wireless access technology are different inter-device direct communications technologies(Zacharia,   see paragraph [0080], the system information used for configuration of each interface from the UE may include the relevant frequencies for UE  to UE the different RATs connected to the UE, and it should be noted the time interval of the UE each RAT connected is  configured as follows:  see paragraph [0070],  time intervals in LTE or NR may be expressed in multiples of a basic time unit (which may be a sampling period of Ts=1/30,720,000 seconds) may be organized according to radio frames of length of 10 ms (Tf=307200Ts), which may be identified by a system frame number (SFN) ranging from 0 to 1023; each frame may include ten 1 ms subframes numbered from 0 to 9; and a subframe may be further divided into two 0.5 ms slots, each of which contains 6 or 7 modulation symbol periods (depending on the length of the cyclic prefix prepended to each symbol), and excluding the cyclic prefix, each symbol contains 2048 sample periods, in some cases the subframe may be the smallest scheduling unit, also known as a TTI. In other cases, a TTI may be shorter than a subframe or may be dynamically selected (e.g., in short TTI bursts or in selected component carriers using short TTIs)).  

Regarding claim 15:Zacharia discloses a  communications device operating as a first communications device, comprising: an obtaining unit configured to: obtain a first carrier to transmit a first message and a second message(Zacharia, see paragraph [0006], configuring a UE with carrier aggregation or dual-connectivity, where the first and second carrier are connected to the UE to transmit the first and second messages to the UE), and obtain a first transmission resource and a second transmission resource of the first carrier to send the first message and the second message respectively(Zacharia, see paragraph [0014],  a first RAT  and  a second RAT  connected to the UE are configured to transmit first and second message respectively), wherein the first transmission resource and the second transmission resource are different transmission resources(Zacharia, see paragraphs [0030-0031], the first network node may be associated with a primary cell of a first RAT, and the second network node may be associated with a secondary cell of a second RAT the second RAT and the first and the second RATs may be different from each other); and a sending unit configured to: send, using a first wireless access technology, the first message on the first transmission resource, and send, using a second wireless access technology, the second message on the second transmission resource, wherein the first wireless access technology and the second wireless access technology are different inter-device direct communications technologies(Zacharia, see paragraph [0051], to enable each network node or RAT  connection to the UE to transmit or receive messages, each network node connected to the UE may be associated with a radio access technology (RAT) (e.g., LTE or NR), for each connection to the UE,  the system information may include the respective relevant frequencies for the UE to use for connection to the different RATs, for example, the respective system information may indicate frequencies associated with an LTE system or an NR system; the UE may receive the system information as part of a system information block (SIB) message from each network node or RAT using the respective connection, this configuration enable the UE to communicate with the first and second RAT on the respective interface).  

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

Claims 2-3, 6-7, 10-13, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over  US. Pub. 20180270682 to Zacharias (hereinafter “Zacharias”) in view of US. Pub. 20190363843 to Gordaychik (hereinafter “Gordaychik”).

Regarding claim 2: Zacharia discloses sending, by the first communications device, the first message on the first transmission resource using a first wireless access technology. However, Zacharias does not explicitly teach the communication method according to claim 1, further comprising: determining, by the first communications device, a first transmit power and a second transmit power, wherein a sum of the first transmit power and the second transmit power is less than or equal to a configured power that is preconfigured or indicated by first signaling received from a network device, wherein the first message is sent at the first transmit power and the second message is sent at the second transmit power. However, Gordaychik in the same or similar field of endeavor teaches the communication method according to claim 1, further comprising: determining, by the first communications device, a first transmit power and a second transmit power(Gordaychik, see paragraph [0045], a scheduling request transmission sent from a UE to a base station (BS), for example a gNB, may involve transmission of a signal which begins at a first power or other level and then is incremented as needed), wherein a sum of the first transmit power and the second transmit power is less than or equal to a configured power that is preconfigured or indicated by first signaling received from a network device, wherein the first message is sent at the first transmit power and the second message is sent at the second transmit power (Gordaychik, see paragraph [0046], see paragraph [0115], a UE may be configured with a maximum transmission power which is equal to a sum of the power used for two or more of the frequency bands, for example, power of LTE+power ISM must be less than or equal to a max power (for example, 23 dBm or 46 dBm), and each one of the LTE, NR, ISM, Bluetooth, 802 type bands may be considered when reporting capability of maximum transmit power;  the supported type of dual connectivity may be indicated to a base station or other device; the UE may report a power level capability as a power profile. Power profiles may be configured in terms of one or more preferred power levels or configuration; a preferred scheduling, for example, cross slot vs. same slot scheduling may be reported and the network may select a scheduling method via DCI, MAC or other methods including a wake up signal). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Gordaychik into Zacharia’s system/method because it would allow a number of CCEs to match any DCI format.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of blind decoding (Gordaychik; [0058]).

Regarding claim 3: Zacharia discloses sending, by the first communications device, the first message on the first transmission resource using a first wireless access technology. However, Zacharias does not explicitly teach the communication method according to claim 2, further comprising: sending, by the first communications device, first indication information used to indicate the first transmit power; and sending, by the first communications device, second indication information used to indicate the second transmit power.  However, Gordaychik in the same or similar field of endeavor teaches the communication method according to claim 2, further comprising: sending, by the first communications device, first indication information used to indicate the first transmit power(Gordaychik, see paragraph [0045], first power for a UE is configured and  a scheduling request transmission sent from a UE to a base station (BS) based on the first power, for example a gNB, may involve transmission of a signal which begins at a first power  and then the power is incremented as needed); and sending, by the first communications device, second indication information used to indicate the second transmit power (Gordaychik, see paragraph [0058], receiving  from an access point transmit power control (TPC) values based on a channel prediction, for example Doppler estimate, fading estimate, or the like performed by the gNB or UE; TPC values may vary in number of bits, and  an indicator may be provided to indicate how many bits the TPC value of a DCI is for; this indicator may be provided in the DCI or within RRC or other signaling;  TPC values may be signaled to the UE with a TPC RNTI).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Gordaychik into Zacharia’s system/method because it would allow a number of CCEs to match any DCI format.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of blind decoding (Gordaychik; [0058]).

Regarding claim 6: Zacharia discloses sending, by the first communications device, the first message on the first transmission resource using a first wireless access technology. However, Zacharias does not explicitly teach the communication method according to claim 4, wherein obtaining a first transmission resource of the first carrier comprises: obtaining, by the first communications device, a third resource set and a fourth resource set of the first carrier, wherein the fourth resource set is a subset of the third resource set, a time- domain resource unit of the third resource set is determined based on a subcarrier spacing of the second transmission resource, and a time-domain resource unit of the fourth resource set is determined based on a subcarrier spacing of the first transmission resource; and obtaining, by the first communications device, the first transmission resource from the fourth resource set based on third configuration information, indicating at least one time-domain resource unit in the fourth resource set, wherein the third configuration information is preconfigured or is indicated by fourth signaling sent by the network device. However, Gordaychik in the same or similar field of endeavor teaches the communication method according to claim 4, wherein obtaining a first transmission resource of the first carrier comprises: obtaining, by the first communications device, a third resource set and a fourth resource set of the first carrier, wherein the fourth resource set is a subset of the third resource set, a time- domain resource unit of the third resource set is determined based on a subcarrier spacing of the second transmission resource, and a time-domain resource unit of the fourth resource set is determined based on a subcarrier spacing of the first transmission resource; and obtaining, by the first communications device, the first transmission resource from the fourth resource set based on third configuration information, indicating at least one time-domain resource unit in the fourth resource set, wherein the third configuration information is preconfigured or is indicated by fourth signaling sent by the network device(Gordaychik, see paragraph [0019],  in a  time domain, UE may support a base subcarrier spacings of 15/30/60/120 kHz subcarrier spacing, which may  produce  as flows: 15kHz = 14 symbols per subframe( only a single slot is possible), 30kHz may produce 28 symbols per subframe(2 mini slots in slot), 60kHz = 56 symbols per subframe(4 mini slots in a slot), and 120kHz = 112 symbols per subframe ( 8 min slots can be in a slot), from this mini slots in a slot or subframe can be constructed, and the claim is about four resource sets in a slot or four mini slots in a slot, a spacing of 60kHz is used). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Gordaychik into Zacharia’s system/method because it would allow a number of CCEs to match any DCI format.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of blind decoding (Gordaychik; [0058]).

Regarding claim 7: Zacharia discloses sending, by the first communications device, the first message on the first transmission resource using a first wireless access technology. However, Zacharias does not explicitly teach the communication method according to claim 1, wherein the first transmission resource and the second transmission resource both belong to a first resource pool and are orthogonal to each other; or the first transmission resource belongs to a second resource pool, the second transmission resource belongs to a third resource pool, and the second resource pool and the third resource pool are orthogonal to each other. However, Gordaychik in the same or similar field of endeavor teaches the communication method according to claim 1, wherein the first transmission resource and the second transmission resource both belong to a first resource pool and are orthogonal to each other; or the first transmission resource belongs to a second resource pool, the second transmission resource belongs to a third resource pool, and the second resource pool and the third resource pool are orthogonal to each other(Gordaychik, see paragraph [0019], an OFDM subframe supports spacing and a UE support of spacing may include base subcarrier spacings of 15/30/60/120 kHz subcarrier spacing, which may  produce  as flows: 15kHz = 14 symbols per subframe( only a single slot is possible), 30kHz may produce 28 symbols per subframe(2 mini slots in slot), 60kHz = 56 symbols per subframe(4 mini slots in a slot), and 120kHz = 112 symbols per subframe ( 8 min slots can be in a slot), from this mini slots in a slot or subframe can be constructed, and since the configuration of  resources are OFDM based, the resource pool are orthogonal to each other, the claim is about configuration of a first resource pool is a slot into four mini slots and spacing used in this case is 60kHz). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Gordaychik into Zacharia’s system/method because it would allow a number of CCEs to match any DCI format.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of blind decoding (Gordaychik; [0058]).
  
Regarding claim 10: Zacharia discloses sending, by the first communications device, the first message on the first transmission resource using a first wireless access technology. However, Zacharias does not explicitly teach the communication method according to claim 9, further comprising: obtaining, by the second communications device, first indication information indicating a transmit power of the first message; and obtaining, by the second communications device, second indication information indicating a transmit power of the second message, wherein a sum of the transmit power of the first message and the transmit power of the second message is less than or equal to a configured power, which is preconfigured or is indicated by signaling sent by a network device.  However, Gordaychik in the same or similar field of endeavor teaches the communication method according to claim 9, further comprising: obtaining, by the second communications device, first indication information indicating a transmit power of the first message(Gordaychik, see paragraph [0045], first power for a UE is configured and  a scheduling request transmission sent from a UE to a base station (BS) based on the first power, for example a gNB, may involve transmission of a signal which begins at a first power  and then the power is incremented as needed).  ; and obtaining, by the second communications device, second indication information indicating a transmit power of the second message, wherein a sum of the transmit power of the first message and the transmit power of the second message is less than or equal to a configured power, which is preconfigured or is indicated by signaling sent by a network device(Gordaychik, see paragraph [0058], receiving  transmit power control (TPC) values based on a channel prediction, for example Doppler estimate, fading estimate, or the like performed by the gNB or UE; TPC values may vary in number of bits, and  an indicator may be provided to indicate how many bits the TPC value of a DCI is for; this indicator may be provided in the DCI or within RRC or other signaling;  TPC values may be signaled to the UE with a TPC RNTI). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Gordaychik into Zacharia’s system/method because it would allow a number of CCEs to match any DCI format.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of blind decoding (Gordaychik; [0058]).
 
Regarding claim 11: Zacharia discloses sending, by the first communications device, the first message on the first transmission resource using a first wireless access technology.  However, Zacharias does not explicitly teach the communication method according to claim 9, wherein obtaining a first transmission resource and a second transmission resource of the first carrier comprises: obtaining, by the second communications device, a first resource set and a second resource set of the first carrier, wherein a time-domain resource unit of the first resource set is determined based on a subcarrier spacing of the first transmission resource, and a time-domain resource unit of the second resource set is determined based on a subcarrier spacing of the second transmission resource; obtaining, by the second communications device, the first transmission resource from the first resource set based on first configuration information indicating at least one time-domain resource unit in the first resource set, wherein the first configuration information is preconfigured, indicated by second signaling sent by the network device, or sent by a first communications device; and obtaining the second transmission resource from the second resource set based on second configuration information indicating at least one time-domain resource unit in the second resource set, wherein the second configuration information is preconfigured, indicated by third signaling sent by the network device, or sent by a third communications device.  However, Gordaychik in the same or similar field of endeavor teaches the communication method according to claim 9, wherein obtaining a first transmission resource and a second transmission resource of the first carrier comprises: obtaining, by the second communications device, a first resource set and a second resource set of the first carrier, wherein a time-domain resource unit of the first resource set is determined based on a subcarrier spacing of the first transmission resource, and a time-domain resource unit of the second resource set is determined based on a subcarrier spacing of the second transmission resource; obtaining, by the second communications device, the first transmission resource from the first resource set based on first configuration information indicating at least one time-domain resource unit in the first resource set, wherein the first configuration information is preconfigured, indicated by second signaling sent by the network device, or sent by a first communications device; and obtaining the second transmission resource from the second resource set based on second configuration information indicating at least one time-domain resource unit in the second resource set, wherein the second configuration information is preconfigured, indicated by third signaling sent by the network device, or sent by a third communications device(Gordaychik, see paragraph [0019],  in a  time domain, subframe is a single slot with 14 symbols, or two slots each with 7 symbols, UE may support a base subcarrier spacings of 15/30/60/120 kHz subcarrier spacing, which may  produce  as flows: 15kHz = 14 symbols per subframe( only a single slot is possible), 30kHz may produce 28 symbols per subframe(2 mini slots in slot), 60kHz = 56 symbols per subframe(4 mini slots in a slot), and 120kHz = 112 symbols per subframe ( 8 min slots can be in a slot), from this mini slots in a slot or subframe can be constructed, and the claim is about two resource sets in a slot or two mini slots in a slot, a spacing of 30kHz is used). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Gordaychik into Zacharia’s system/method because it would allow a number of CCEs to match any DCI format.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of blind decoding (Gordaychik; [0058]).

Regarding claim 12: Zacharia discloses sending, by the first communications device, the first message on the first transmission resource using a first wireless access technology. However, Zacharias does not explicitly teach the communication method according to claim 9, wherein obtaining a first transmission resource of the first carrier comprises: obtaining, by the second communications device, a third resource set and a fourth resource set of the first carrier, wherein the fourth resource set is a subset of the third resource set, a time- domain resource unit of the third resource set is determined based on a subcarrier spacing of the second transmission resource, and a time-domain resource unit of the fourth resource set is determined based on a subcarrier spacing of the first transmission resource; and obtaining, by the second communications device, the first transmission resource from the fourth resource set based on third configuration information indicating at least one time-domain resource unit in the fourth resource set, wherein the third configuration information is preconfigured, indicated by fourth signaling sent by the network device, or sent by a first communications device. However, Gordaychik in the same or similar field of endeavor teaches the communication method according to claim 9, wherein obtaining a first transmission resource of the first carrier comprises: obtaining, by the second communications device, a third resource set and a fourth resource set of the first carrier, wherein the fourth resource set is a subset of the third resource set, a time- domain resource unit of the third resource set is determined based on a subcarrier spacing of the second transmission resource, and a time-domain resource unit of the fourth resource set is determined based on a subcarrier spacing of the first transmission resource; and obtaining, by the second communications device, the first transmission resource from the fourth resource set based on third configuration information indicating at least one time-domain resource unit in the fourth resource set, wherein the third configuration information is preconfigured, indicated by fourth signaling sent by the network device, or sent by a first communications device(Gordaychik, see paragraph [0019],  in a  time domain, UE may support a base subcarrier spacings of 15/30/60/120 kHz subcarrier spacing, which may  produce  as flows: 15kHz = 14 symbols per subframe( only a single slot is possible), 30kHz may produce 28 symbols per subframe(2 mini slots in slot), 60kHz = 56 symbols per subframe(4 mini slots in a slot), and 120kHz = 112 symbols per subframe ( 8 min slots can be in a slot), from this mini slots in a slot or subframe can be constructed, and the claim is about four resource sets in a slot or four mini slots in a slot, a spacing of 60kHz is used). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Gordaychik into Zacharia’s system/method because it would allow a number of CCEs to match any DCI format.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of blind decoding (Gordaychik; [0058]).
 
Regarding claim 13: Zacharia discloses sending, by the first communications device, the first message on the first transmission resource using a first wireless access technology. However, Zacharias does not explicitly teach the communication method according to claim 9, wherein the first transmission resource and the second transmission resource both belong to a first resource pool and are orthogonal to each other; or the first transmission resource belongs to a second resource pool, the second transmission resource belongs to a third resource pool, and the second resource pool and the third resource pool are orthogonal to each other. However, Gordaychik in the same or similar field of endeavor teaches the communication method according to claim 9, wherein the first transmission resource and the second transmission resource both belong to a first resource pool and are orthogonal to each other; or the first transmission resource belongs to a second resource pool, the second transmission resource belongs to a third resource pool, and the second resource pool and the third resource pool are orthogonal to each other(Gordaychik, see paragraph [0019], an OFDM subframe supports spacing and a UE support of spacing may include base subcarrier spacings of 15/30/60/120 kHz subcarrier spacing, which may  produce  as flows: 15kHz = 14 symbols per subframe( only a single slot is possible), 30kHz may produce 28 symbols per subframe(2 mini slots in slot), 60kHz = 56 symbols per subframe(4 mini slots in a slot), and 120kHz = 112 symbols per subframe ( 8 min slots can be in a slot), from this mini slots in a slot or subframe can be constructed, and since the configuration of  resources are OFDM based, the resource pool are orthogonal to each other, the claim is about configuration of a first resource pool is a slot into four mini slots and spacing used in this case is 60kHz.).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Gordaychik into Zacharia’s system/method because it would allow a number of CCEs to match any DCI format.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of blind decoding (Gordaychik; [0058]).

Regarding claim 16: Zacharia discloses sending, by the first communications device, the first message on the first transmission resource using a first wireless access technology. However, Zacharias does not explicitly teach the communications device according to claim 15, further comprising a determining unit configured to: determine a first transmit power and a second transmit power, wherein a sum of the first transmit power and the second transmit power is less than or equal to a configured power, which is preconfigured or is indicated by first signaling sent by a network device, wherein the sending unit is configured to: send the first message on the first transmission resource at the first transmit power using the first wireless access technology, and send the second message on the second transmission resource at the second transmit power using the second wireless access technology.  However, Gordaychik in the same or similar field of endeavor teaches the communications device according to claim 15, further comprising a determining unit configured to: determine a first transmit power and a second transmit power, (Gordaychik, see paragraph [0045], first power for a UE is configured and  a scheduling request transmission sent from a UE to a base station (BS) based on the first power, for example a gNB, may involve transmission of a signal which begins at a first power  and then the power is incremented as needed) wherein a sum of the first transmit power and the second transmit power is less than or equal to a configured power, which is preconfigured or is indicated by first signaling sent by a network device, wherein the sending unit is configured to: send the first message on the first transmission resource at the first transmit power using the first wireless access technology, and send the second message on the second transmission resource at the second transmit power using the second wireless access technology(Gordaychik, see paragraph [0058], access point sends and a UE receives  transmit power control (TPC) values based on a channel prediction, for example Doppler estimate, fading estimate, or the like performed by the gNB or UE; TPC values may vary in number of bits, and  an indicator may be provided to indicate how many bits the TPC value of a DCI is for; this indicator may be provided in the DCI or within RRC or other signaling;  TPC values may be signaled to the UE with a TPC RNTI). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Gordaychik into Zacharia’s system/method because it would allow a number of CCEs to match any DCI format.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of blind decoding (Gordaychik; [0058]).

Regarding claim 17: Zacharia discloses sending, by the first communications device, the first message on the first transmission resource using a first wireless access technology. However, Zacharias does not explicitly teach the communications device according to claim 16, wherein the sending unit is further configured to send first indication information and second indication information to indicate the first transmit power and the second transmit power respectively.  However, Gordaychik in the same or similar field of endeavor teaches the communications device according to claim 16, wherein the sending unit is further configured to send first indication information and second indication information to indicate the first transmit power and the second transmit power respectively(Gordaychik, see paragraph [0045], first power for a UE is configured and  a scheduling request transmission sent from a UE to a base station (BS) based on the first power, for example a gNB, may involve transmission of a signal which begins at a first power  and then the power is incremented as needed).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Gordaychik into Zacharia’s system/method because it would allow a number of CCEs to match any DCI format.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of blind decoding (Gordaychik; [0058]).

Regarding claim 19: Zacharia discloses sending, by the first communications device, the first message on the first transmission resource using a first wireless access technology. However, Zacharias does not explicitly teach the communications device according to claim 18, wherein the obtaining unit is further configured to: obtain a first resource set and a second resource set of the first carrier, wherein a time-domain resource unit of the first resource set is determined based on a subcarrier spacing of the first transmission resource, and a time-domain resource unit of the second resource set is determined based on a subcarrier spacing of the second transmission resource; obtain the first transmission resource from the first resource set based on first configuration information indicating at least one time-domain resource unit in the first resource set, wherein the first configuration information is preconfigured or is indicated by second signaling sent by the network device; and obtain the second transmission resource from the second resource set based on second configuration information indicating at least one time-domain resource unit in the second resource set, wherein the second configuration information is preconfigured or is indicated by third signaling sent by the network device.  However, Gordaychik in the same or similar field of endeavor teaches the communications device according to claim 18, wherein the obtaining unit is further configured to: obtain a first resource set and a second resource set of the first carrier, wherein a time-domain resource unit of the first resource set is determined based on a subcarrier spacing of the first transmission resource, and a time-domain resource unit of the second resource set is determined based on a subcarrier spacing of the second transmission resource; obtain the first transmission resource from the first resource set based on first configuration information indicating at least one time-domain resource unit in the first resource set, wherein the first configuration information is preconfigured or is indicated by second signaling sent by the network device; and obtain the second transmission resource from the second resource set based on second configuration information indicating at least one time-domain resource unit in the second resource set, wherein the second configuration information is preconfigured or is indicated by third signaling sent by the network device(Gordaychik, see paragraph [0019],  in a  time domain, UE may support a base subcarrier spacings of 15/30/60/120 kHz subcarrier spacing, which may  produce  as flows: 15kHz = 14 symbols per subframe( only a single slot is possible), 30kHz may produce 28 symbols per subframe(2 mini slots in slot), 60kHz = 56 symbols per subframe(4 mini slots in a slot), and 120kHz = 112 symbols per subframe ( 8 min slots can be in a slot), from this mini slots in a slot or subframe can be constructed, and the claim is about two resource sets in a slot or two mini slots in a slot, a spacing of 30kHz is used). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Gordaychik into Zacharia’s system/method because it would allow a number of CCEs to match any DCI format.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of blind decoding (Gordaychik; [0058]).
 
Regarding claim 20: Zacharia discloses sending, by the first communications device, the first message on the first transmission resource using a first wireless access technology. However, Zacharias does not explicitly teach the communications device according to claim 18, wherein the obtaining unit is further configured to: obtain a third resource set and a fourth resource set of the first carrier, wherein the fourth resource set is a subset of the third resource set, a time-domain resource unit of the third resource set is determined based on a subcarrier spacing of the second transmission resource, and a time- domain resource unit of the fourth resource set is determined based on a subcarrier spacing of the first transmission resource; and obtain the first transmission resource from the fourth resource set based on third configuration information, wherein the third configuration information is used to indicate at least one time- domain resource unit in the fourth resource set, and the third configuration information is preconfigured or is indicated by fourth signaling sent by the network device. However, Gordaychik in the same or similar field of endeavor teaches the communications device according to claim 18, wherein the obtaining unit is further configured to: obtain a third resource set and a fourth resource set of the first carrier, wherein the fourth resource set is a subset of the third resource set, a time-domain resource unit of the third resource set is determined based on a subcarrier spacing of the second transmission resource, and a time- domain resource unit of the fourth resource set is determined based on a subcarrier spacing of the first transmission resource; and obtain the first transmission resource from the fourth resource set based on third configuration information, wherein the third configuration information is used to indicate at least one time- domain resource unit in the fourth resource set, and the third configuration information is preconfigured or is indicated by fourth signaling sent by the network device(Gordaychik, see paragraph [0019],  in a  time domain, UE may support a base subcarrier spacings of 15/30/60/120 kHz subcarrier spacing, which may  produce  as flows: 15kHz = 14 symbols per subframe( only a single slot is possible), 30kHz may produce 28 symbols per subframe(2 mini slots in slot), 60kHz = 56 symbols per subframe(4 mini slots in a slot), and 120kHz = 112 symbols per subframe ( 8 min slots can be in a slot), from this mini slots in a slot or subframe can be constructed, and the claim is about four resource sets in a slot or four mini slots in a slot, a spacing of 60kHz is used). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Gordaychik into Zacharia’s system/method because it would allow a number of CCEs to match any DCI format.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of blind decoding (Gordaychik; [0058]).
 

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  US. Pub. 20180270682 to Zacharias (hereinafter “Zacharias”) in view of US. Pub. 20130083783 to Gupta (hereinafter “Gupta”).

Regarding claim 8: Zacharia discloses sending, by the first communications device, the first message on the first transmission resource using a first wireless access technology. However, Zacharia does not explicitly teach the communication method according to claim 1, wherein obtaining a first carrier comprises: determining, by the first communications device, the first carrier; or receiving, by the first communications device, carrier indication information from the network device, indicating the first carrier; and obtaining the first carrier according to the carrier indication information. However, Gupta in the same or similar field of endeavor teaches the communication method according to claim 1, wherein obtaining a first carrier comprises: determining, by the first communications device, the first carrier; or receiving, by the first communications device, carrier indication information from the network device, indicating the first carrier; and obtaining the first carrier according to the carrier indication information(20130083783, see paragraph [0115],  the configuration of access points may be considered a configuration of SCells, since each access point may be used as an SCell; each configured WiFi access point may also be assigned a cell identifier, for example, a 3 bit carrier indication field (CIF), may be reused, a base station identification (BSID) of the access point may be reused to allow follow up messaging with references to a specific access point). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Gupta into Zacharia’s system/method because it would allow improvements in wireless architectures, and hardware design.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve increment of efficiency of wireless devices in their use of the available spectrum (Gupta; [0003]).

Regarding claim 14: Zacharia discloses sending, by the first communications device, the first message on the first transmission resource using a first wireless access technology. However, Zacharia does not explicitly teach the communication method according to claim 9, wherein obtaining a first carrier comprises: determining, by the second communications device, the first carrier; or receiving, by the second communications device, carrier indication information from the network device, indicating the first carrier; and obtaining the first carrier according to the carrier indication information. However, Gupta in the same or similar field of endeavor teaches the communication method according to claim 9, wherein obtaining a first carrier comprises: determining, by the second communications device, the first carrier; or receiving, by the second communications device, carrier indication information from the network device, indicating the first carrier; and obtaining the first carrier according to the carrier indication information(20130083783, see paragraph [0115], for the UE,  the configuration of access points may be considered a configuration of SCells, since each access point may be used as an SCell; each configured access point may also be assigned a cell identifier, for example, a 3 bit carrier indication field (CIF) that  may be used as a  references to a specific access point). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Gupta into Zacharia’s system/method because it would allow improvements in wireless architectures, and hardware design.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve increment of efficiency of wireless devices in their use of the available spectrum (Gupta; [0003]).



Claims 4-5  and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  US. Pub. 20180270682 to Zacharias (hereinafter “Zacharias”) in view of US. Pub. 20160286603 to Vajapeyan (hereinafter “Vajapeyan”).

Regarding claim 4: Zacharia discloses sending, by the first communications device, the first message on the first transmission resource using a first wireless access technology. However, Zacharia does not explicitly teach the communication method according to claim 1, further comprising: occupying, by the first communications device, the first transmission resource and the second transmission resource in a time division multiplexing (TDM) mode. However, Vajapeyan in the same or similar field of endeavor teaches the communication method according to claim 1, further comprising: occupying, by the first communications device, the first transmission resource and the second transmission resource(Vajapeyan, see paragraph [0094], a dual connectivity for a UE to have two or more independent connection to two different access points or base stations; control for each base station occurs through the primary carrier of each cell or group of cells; in dual connectivity, the sets of cells connected to the UE are grouped into a master cell group (MCG) and a secondary cell group (SCG)) in a time division multiplexing (TDM) mode (Vajapeyan, see paragraph [0091],  TDM implementations may actually use or assign separate antennas for each air-interface/technology, when communications over such air-interfaces/technologies are not in use, those antennas that were assigned or designated for the unused communications may be shared with other air-interfaces/technologies). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Vajapeyan into Zacharia’s system/method because it would allow  retransmission at a MAC layer.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve improvement of link efficiency (Vajapeyan; [0056]).

Regarding claim 5: Zacharia discloses the   communication method according to claim 4, wherein obtaining a first transmission resource and a second transmission resource of the first carrier comprises: obtaining, by the first communications device, a first resource set and a second resource set of the first carrier(Zacharia, see paragraph [0014],  a first RAT  and  a second RAT  connected to the UE are configured to transmit first and second message respectively), wherein a time-domain resource unit of the first resource set is determined based on a subcarrier spacing of the first transmission resource, and a time-domain resource unit of the second resource set is determined based on a subcarrier spacing of the second transmission resource(Zacharia, see paragraph [0014],  a first RAT  and  a second RAT  connected to the UE are configured to transmit first and second message respectively) (Zacharia, see paragraph [0006], configuring a UE with carrier aggregation or dual-connectivity, where the first and second carrier are connected to the UE to transmit the first and second messages to the UE); obtaining, by the first communications device, the first transmission resource from the first resource set based on first configuration information indicating at least one time-domain resource unit in the first resource set(Zacharia,   see paragraph [0080], the system information used for configuration of each interface from the UE may include the relevant frequencies for UE  to UE the different RATs connected to the UE, and it should be noted the time interval of the UE each RAT connected is  configured as follows:  see paragraph [0070],  time intervals in LTE or NR may be expressed in multiples of a basic time unit (which may be a sampling period of Ts=1/30,720,000 seconds) may be organized according to radio frames of length of 10 ms (Tf=307200Ts), which may be identified by a system frame number (SFN) ranging from 0 to 1023; each frame may include ten 1 ms subframes numbered from 0 to 9; and a subframe may be further divided into two 0.5 ms slots, each of which contains 6 or 7 modulation symbol periods (depending on the length of the cyclic prefix prepended to each symbol), and excluding the cyclic prefix, each symbol contains 2048 sample periods, in some cases the subframe may be the smallest scheduling unit, also known as a TTI. In other cases, a TTI may be shorter than a subframe or may be dynamically selected (e.g., in short TTI bursts or in selected component carriers using short TTIs)); and obtaining the second transmission resource from the second resource set based on second configuration information indicating at least one time-domain resource unit in the second resource set, wherein the first configuration information is preconfigured or indicated by second signaling sent by the network device, and the second configuration information is preconfigured or indicated by third signaling sent by the network device (Zacharia,    see paragraph [0070],  configuration resource units (time intervals)  in time domain is preconfigured and the configuration of time intervals in LTE or NR expressed in multiples of a basic time unit (which may be a sampling period of Ts=1/30,720,000 seconds) may be organized according to radio frames of length of 10 ms (Tf=307200Ts), which may be identified by a system frame number (SFN) ranging from 0 to 1023; each frame may include ten 1 ms subframes numbered from 0 to 9; and a subframe may be further divided into two 0.5 ms slots, each of which contains 6 or 7 modulation symbol periods (depending on the length of the cyclic prefix prepended to each symbol), and excluding the cyclic prefix, each symbol contains 2048 sample periods, in some cases the subframe may be the smallest scheduling unit, also known as a TTI. In other cases, a TTI may be shorter than a subframe or may be dynamically selected (e.g., in short TTI bursts or in selected component carriers using short TTIs).  

Regarding claim 18: Zacharia discloses sending, by the first communications device, the first message on the first transmission resource using a first wireless access technology. However, Zacharia does not explicitly teach the communication method according to claim 1, further comprising: occupying, by the first communications device, the first transmission resource and the second transmission resource in a time division multiplexing (TDM) mode. However, Vajapeyan in the same or similar field of endeavor teaches the communications device according to claim 15, wherein the sending unit is configured to occupy the first transmission resource and the second transmission(Vajapeyan, see paragraph [0094], a dual connectivity for a UE to have two or more independent connection to two different access points or base stations; control for each base station occurs through the primary carrier of each cell or group of cells; in dual connectivity, the sets of cells connected to the UE are grouped into a master cell group (MCG) and a secondary cell group (SCG))resource in a time division multiplexing (TDM) mode(Vajapeyan, see paragraph [0091],  TDM implementations may actually use or assign separate antennas for each air-interface/technology, when communications over such air-interfaces/technologies are not in use, those antennas that were assigned or designated for the unused communications may be shared with other air-interfaces/technologies). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Vajapeyan into Zacharia’s system/method because it would allow  retransmission at a MAC layer.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve improvement of link efficiency (Vajapeyan; [0056]).


Response to Arguments
Applicant's arguments filed 06/24/2022have been fully considered but they are not persuasive. See below:

Applicant argues that Zacharias, and/or the other references of record, do not teach or suggest Applicant's claim limitations reciting: ...sending, by the first communications device, the first message on the first transmission resource using a first wireless access technology....and...sending, by the first communications device, the second message on the second transmission resource using a second wireless access technology, wherein the first wireless access technology and the second wireless access technology are different inter-device direct communications technologies. 

Examiner respectfully disagrees with applicant for the arguments present examiner believes Zacharia in paragraph [0004] teaches  … carrier aggregation and/or dual-connectivity configuration for the UE. For example, the UE may receive data transmitted by two network nodes, when the UE is configured with a dual-connectivity. One network node may be a master evolved NodeB (MeNB) and the other network node may be a secondary eNB (SeNB), as shown in FIG.2, each interface transmit receive messages from the respective interface, i.e. the UE from the first interface receives and transmits  the first message, and UE from the second interface receives and transmits the second message, and regarding claim 1 limitations  Zacharia discloses  limitations in paragraph 0006 regarding  configuring a UE with carrier aggregation or dual-connectivity, where the first and second carrier are connected to the UE to transmit the first and second messages to the UE); in paragraph 0014 Zacharia discloses a first RAT  and  a second RAT  connected to the UE are configured to transmit first and second message respectively; Zacharia in paragraphs [0030-0031] discloses  the first network node may be associated with a primary cell of a first RAT, and the second network node may be associated with a secondary cell of a second RAT the second RAT and the first and the second RATs may be different from each other; Zacharia in  paragraph [0051] discloses to enable each network node or RAT  connection to the UE to transmit or receive messages, each network node connected to the UE may be associated with a radio access technology (RAT) (e.g., LTE or NR), for each connection to the UE,  the system information may include the respective relevant frequencies for the UE to use for connection to the different RATs, for example, the respective system information may indicate frequencies associated with an LTE system or an NR system; the UE may receive the system information as part of a system information block (SIB) message from each network node or RAT using the respective connection, this configuration enable the UE to communicate with the first and second RAT on the respective interface; Zacharia in paragraph [0080] discloses the system information used for configuration of each interface from the UE may include the relevant frequencies for UE  to UE the different RATs connected to the UE, and it should be noted the time interval of the UE each RAT connected is  configured as follows:  see paragraph [0070],  time intervals in LTE or NR may be expressed in multiples of a basic time unit (which may be a sampling period of Ts=1/30,720,000 seconds) may be organized according to radio frames of length of 10 ms (Tf=307200Ts), which may be identified by a system frame number (SFN) ranging from 0 to 1023; each frame may include ten 1 ms subframes numbered from 0 to 9; and a subframe may be further divided into two 0.5 ms slots, each of which contains 6 or 7 modulation symbol periods (depending on the length of the cyclic prefix prepended to each symbol), and excluding the cyclic prefix, each symbol contains 2048 sample periods, in some cases the subframe may be the smallest scheduling unit, also known as a TTI. In other cases, a TTI may be shorter than a subframe or may be dynamically selected (e.g., in short TTI bursts or in selected component carriers using short TTIs.  


Applicant argues that on pages 4-5 of the Office Action, the Office Action alleges that paragraphs 51, 70, and 80 of Zacharias, reproduced below, allegedly teach Applicant's claim limitations, which Applicant respectfully submits, they do not. 

Examiner respectfully disagrees with applicant, paragraph 0051 discloses two RATs used for dual connectivity  and paragraph 0080 discloses the system information used for configuration of each interface from the UE may include the relevant frequencies for UE  to UE the different RATs connected to the UE, and it should be noted the time interval of the UE each RAT connected, and the disclosures of Zacharia  in paragraph 0051 and 0080 are related to the invention, please see the office action.






Applicant argues  that the processes described in Zacharias do not teach or suggest Applicant's claim limitations reciting: ...sending, by the first communications device, the first message on the first transmission resource using a first wireless access technologv....and...sending, by the first communications device, the second message on the second transmission resource using a second wireless access technology, wherein the first wireless access technology and the second wireless access technology are different inter-device direct communications technologies. 

Examiner respectfully disagrees with applicant for the arguments present examiner believes Zacharia in paragraph [0004] teaches  … carrier aggregation and/or dual-connectivity configuration for the UE. For example, the UE may receive data transmitted by two network nodes, when the UE is configured with a dual-connectivity. One network node may be a master evolved NodeB (MeNB) and the other network node may be a secondary eNB (SeNB), as shown in FIG.2, each interface transmit receive messages from the respective interface, i.e. the UE from the first interface receives and transmits  the first message, and office action used paragraph 0006 to show the dual connectivity and sice the two connection are independent as shown in FIG. 2, the message received and transmitted are independent of each other.

 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476